 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MARQUIS L. HAWKINS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00089-DAD-BAM

12                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  SENTENCING HEARING
13   vs.

14   MARQUIS L. HAWKINS                           DATE: August 23, 2021
                                                  TIME: 10:00 a.m.
15                      Defendant.                JUDGE: Hon. Dale A. Drozd

16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the sentencing hearing in the above-captioned matter now set for July 20,
20   2021, before the Honorable Dale A. Drozd, may be continued to August 23, 2021, at 10:00 a.m.
21          Defense is requesting the additional time to further analyze and incorporate the recent
22   Supreme Court decision of Borden v. United States, 19-5410 (June 10, 2021), into its formal
23   objections and guideline calculations. Defense counsel is also requesting the additional time for
24   preparation for the sentencing hearing. Counsel for the government has no objection to the
25   requested continuance.
26          As Mr. Hawkins has already entered his guilty plea on this case, no exclusion of time is
27   necessary under the Speedy Trial Act.
28   ///
 1                                                       Respectfully submitted,

 2
                                                         PHILLIP A. TALBERT
 3                                                       Acting United States Attorney

 4   DATED: July 2, 2021                          By:    /s/ Justin J. Gilio
                                                         JUSTIN J. GILIO
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 8
 9   DATED: July 2, 2021                          By:    /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
                                                         Attorneys for Defendant
11                                                       MARQUIS L. HAWKINS

12
13                                            ORDER

14          IT IS SO ORDERED that the sentencing hearing in the above-entitled case shall be

15   continued to August 23, 2021 at 10:00 a.m.

16
     IT IS SO ORDERED.
17
18
        Dated:    July 2, 2021
                                                        UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

      Hawkins: Stipulation and [Proposed]          -2-
      Order to Continue Sentencing Hearing
